DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patchava in view of Wiehelm et al. (8,925,088, refers as Wiehelm).

Regarding claim 1, Patchava discloses a computer-implemented method for managing security-relevant information in a computer network, the method comprising:
uploading different types of security-relevant data from components in the computer network to a security information plane (SIP) manager via a southbound SIP interface of the SIP manager (para. 153, the visibility agent to upload security data to the server);
at the SIP manager, performing at least one aggregation operation on the security-relevant data to produce networkwide aggregated security information (para. 69, para. 164, to perform aggregation analysis);
storing the networkwide aggregated security information in a database accessible by the SIP manager (Fig. 3, el. 250, the security data are stored at the database);

Patchava does not explicitly downloading the networkwide aggregated security information from the SIP manager via the southbound SIP interface of the SIP manager to at least one host computer in the computer network; and at the at least one host computer, executing a security service by a security application running in the host computer using the networkwide aggregated security data downloaded from the SIP manager;
Wiehelm teaches downloading the networkwide aggregated security information from the SIP manager via the southbound SIP interface of the SIP manager to at least one host computer in the computer network; and at the at least one host computer, executing a security service by a security application running in the host computer using the networkwide aggregated security data downloaded from the SIP manager (Col. 8, lines 7-9, lines 10-col. 9, lines 30, Fig. 3-4, the security malware information are updated and download and initiates to perform security task);
It would be obvious for one of ordinary skill in the art before the invention to modify Patchava to include Wiehelm in order to protect the system from malicious code attack from outside thus increasing the security of the system.

Regarding claim 2, Patchava in view of Wiehelm discloses wherein the aggregation operation is a data composition operation, a differential analysis operation or a correlation operation (Patchava para. 69, para. 74).



 Regarding claim 4, Patchava in view of Wiehelm discloses wherein the components in the computer network include host computers with at least one virtual computing instance supported by virtualization software (Patchava para. 153-154, i.e., security software application).

 Regarding claim 5, Patchava in view of Wiehelm discloses wherein a virtual computing instance in a particular host computer of the host computers includes a global security endpoint manager that manages data exchange between the SIP manager and the particular host computer (Patchava Fig. 2).

 Regarding claim 6, Patchava in view of Wiehelm discloses wherein the global security controller includes a global security manager that manages data exchange between the SIP manager and the global security controller (Patchava Fig. 2).

 Regarding claim 7, Patchava in view of Wiehelm discloses wherein uploading different types of security-relevant data includes using a single exchange, streaming, event-driven or publication/subscription mode to upload the different types of security-relevant data from the components in the computer network to the SIP manager (Patchava para. 153).

Regarding claim 8, the instant claim is analyzed with respect to claim 1.
Regarding claim 9, the instant claim is analyzed with respect to claim 2.
Regarding claim 10, the instant claim is analyzed with respect to claim 3.

Regarding claim 12, the instant claim is analyzed with respect to claim 5.
Regarding claim 13, the instant claim is analyzed with respect to claim 6.
Regarding claim 14, the instant claim is analyzed with respect to claim 7.
Regarding claim 15, the instant claim is analyzed with respect to claim 1.
Regarding claim 16, the instant claim is analyzed with respect to claim 2.
Regarding claim 17, the instant claim is analyzed with respect to claim 3.
Regarding claim 18, the instant claim is analyzed with respect to claim 4.
Regarding claim 19, the instant claim is analyzed with respect to claim 5.
Regarding claim 20, the instant claim is analyzed with respect to claim 6.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAI Y CHEN/               Primary Examiner, Art Unit 2425